Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton.
Por entender que el pago global de los fondos deposita-*736dos a nombre del empleado a tenor con el Plan de Compen-sación Diferida del Banco Popular pertenece privativa-mente al empleado que lo recibe, disentimos.
En vista de los propósitos que lo animan, de los benefi-cios que confiere al empleado y de los requisitos que éste tiene que reunir para hacerse acreedor de ellos, es inevitable concluir que el Plan de Compensación Diferida goza de características que lo convierten en un privilegio persona-lísimo del empleado, y como tal debe recibir el mismo trato-jurídico que confiere nuestro ordenamiento a la pensión de retiro. Maldonado v. Tribunal Superior, 100 D.P.R. 370, 377 (1972).(1)
Surge del folleto informativo publicado por el Banco Popular (en adelante el Banco), que el Plan de Compensación Diferida (en adelante el Plan) tiene como objetivo proveer al empleado un incentivo de trabajo en pro de los objetivos del Banco y una seguridad al momento de la jubilación. Plan de Compensación Diferida, Resumen del Plan (Anejo XI).(2) A esos fines, el Plan confiere a los empleados “unos beneficios extraordinarios a la edad de pensión” y “adquie-re su verdadero significado en el momento de la jubilación”. Anejo XI, pág. 36.
El Plan se estructura como un fideicomiso de empleados al amparo de la Ley de Contribuciones, de modo que tanto el banco como el empleado reciben beneficios contributivos; así, ni el Banco tendrá que pagar contribuciones sobre los fondos depositados en el fideicomiso, ni el empleado tendrá *737que tributar por los fondos consignados a su nombre hasta que los retire. El folleto informa que, “[a]l igual que cual-quier otro retiro, todo pago de beneficio es tributable para efectos de Contribución Sobre Ingresos en el año en que [reciban el pago]”. Anejo XI, pág. 38.
No se exige a los empleados que hagan aportación al-guna de su sueldo. Su contribución es “el esfuerzo que [debe] poner día a día para el éxito de los objetivos del Banco”. Anejo XI, pág. 33. Para adquirir el derecho a par-ticipar en el Plan, el empleado deberá cuando menos com-pletar ün año de servicio. Íd. A partir de entonces, el Banco hace aportaciones anuales a través de un fideicomiso, a una cuenta a nombre del empleado. El monto de la aporta-ción se determina según el salario del empleado y depende del rendimiento neto de los activos y el capital del banco, Íd., págs. 33-34. Esto último es lo que le da el carácter de un plan de participación en ganancias, o Profit Sharing Plan.
Si el empleado termina sus servicios antes de haber cumplido tres (3) años en el empleo, no habrá adquirido derecho alguno a recibir el pago de los fondos a su nombre. A partir de los tres (3) años de servicio, se hará progresi-vamente acreedor de un por ciento de esos fondos, comen-zando con veinte por ciento (20%) a los tres (3) años y ter-minando con cien por ciento (100%) a los siete (7) años. Anejo XI, pág. 35. No obstante, en cualquier momento puede retirar hasta un cincuenta por ciento (50%) de éstos en caso de tener una necesidad económica seria. Íd., pág. 5. Al jubilarse, puede optar entre retirar el total de los fondos o recibirlos mediante pagos periódicos por no más de diez (10) años. Íd., pág. 36.
HH hH
El esquema anterior demuestra que, en lo que atañe al empleado, el Plan reviste numerosas características de un *738plan de pensión. Primero, y al igual que la pensión, el Plan está dirigido a proteger económicamente al empleado en el momento de la jubilación. Véase, e.g., Rosa Resto v. Rodríguez Solis, 111 D.P.R. 89, 92 (1981). Segundo, el empleado tiene que trabajar un número de años determinado antes de ser acreedor de estos beneficios. Además, el monto de los pagos varía dependiendo del número de años de servicio y del salario del empleado. Maldonado v. Tribunal Superior, 100 D.P.R. 370, 373-374 (1972). Lo mismo sucede con la pensión. Tercero, el empleado no tiene que tributar nada hasta que retire los fondos. Tampoco tiene que tributar nada sobre sus derechos acumulados en el plan de pensión hasta tanto se le pague ésta. Cuarto, al igual que el plan de pensión visto en Benitez Guzmán v. García Merced, 126 D.P.R. 302 (1990), el empleado nada aporta al Plan.(3)
Hay también razones de índole práctica que aconsejan que reconozcamos el carácter privativo del pago global de los fondos del Plan. Por ejemplo, un ex cónyuge no debe poder exigirle al otro que retire los fondos del plan de com-pensación diferida antes de su jubilación, para así compu-tarlos como parte de la masa común en un pleito para li-quidar la sociedad de gananciales.(4) Por eso, la división de la masa común nunca estaría completa hasta el momento en que el empleado se retirara, lo cual podría suceder años después del divorcio. Además, luego de haber recibido los fondos, habría que prorratear su pertenencia según los años de matrimonio con el ex cónyuge, y el valor del plan de compensación diferida devengado durante éste.
Las complicaciones inherentes a la norma sentada por este Tribunal hoy son evidentes. Más práctica, sabia y ju-rídicamente sólida es la norma que reconoce el carácter *739ganancial de los pagos periódicos percibidos durante el ma-trimonio, pero que preserva el carácter privativo del dere-cho a la anualidad conferido por el Plan, y de su liquida-ción mediante pago total.
Por las razones que anteceden, disentimos.

(1) En efecto, la propia recurrente, en sus alegatos ante este Foro, implícita-mente reconoce que la anterior es la conclusión inevitable que se desprende de nues-tra jurisprudencia. Alegato de la recurrente, págs. 7-10. Toda su argumentación se dirige a los efectos de que establezcamos una excepción a la norma. No obstante, la recurrente en este caso tiene otros medios para proteger el derecho de sus hijos a que su padre les provea alimentos, sin que sea necesario trastocar la normativa vigente.


(2) Refiérase al Apéndice de la Petición de Revisión, Anejo XII, pág. 30 et seq.


(3) Entendemos que tampoco pueden imputarse a la sociedad de gananciales las ganancias del Banco que, después de todo, son las que determinan el monto de los fondos depositados a nombre del empleado bajo el plan de compensación diferida.


(4) Nuestra jurisprudencia parecería impedir ese resultado. Véase Rosa Resto v. Rodríguez Solis, 111 D.P.R. 89, 95 (1981).